DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 34, 37-42, 45, 47, 48, 50-53, 55-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33, 34, 37-42, 45, 47, 48, 50-53, 55-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the first cable and the second cable. Claim 33 defines that the first cable is coupled to the monitoring system and that the second cable is coupled to the guidewire, but does not define any coupling between the first and second cables even though the claim concludes by reciting that “only one connection is disposed between the first proximal connector and the second distal connector”. As presented, no connection between these connectors has been recited as being part of the claim, such that this essential structural relationship which would satisfy the requirement that there be only one connection is missing. As the dependent claims also fail to remedy this issue they are also all rejected for the same reason.

The term "reduces" in claim 47 is a relative term which renders the claim indefinite.  The term "reduces" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim requires the physical shape of the housing to “reduce[] a physical strain between the first flexible elongate body and the first distal connector”, but does not provide any point of comparison, such that it is not possible to determine if strain is reduced.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33, 34, 45, 47, 48, 50, 51, 53-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott (US 2003/0163052).
Regarding claims 33 and 60, Mott discloses a system comprising an intravascular catheter or guidewire, the catheter or guidewire being configured to obtain biological data while positioned within a blood vessel of a patient (paragraphs [0038], [0044]) wherein the intravascular catheter or guidewire comprises a proximal portion (toward element 500), a distal portion (toward element 60), a first cable (element 54) comprising a first flexible elongate body terminating in a first distal connector at a distal end of the first flexible elongate body (element 50) and a first proximal connector at a proximal end of the first flexible elongate body (the connection to element 52); and a second cable comprising a second flexible elongate body (element 59) terminating in a second distal connector at a distal end of the second flexible elongate body (element 500) and second proximal connector at a proximal end of the second flexible elongate body (element 58), wherein the proximal portion of the intravascular catheter or guidewire is configured to be coupled to the second distal connector (paragraph [0141]), wherein the first proximal connector is configured to be coupled to a hemodynamic monitoring system (see figure 2); and wherein the first distal connector comprises an analog-to-digital 


    PNG
    media_image1.png
    387
    773
    media_image1.png
    Greyscale


Mott does not explicitly recite the connection between the first distal connector and the second proximal connector including a receptacle in the first distal connector configured to receive the second proximal connector; Mott does not describe or illustrate whether element 58 is received by element 50 or if element 50 is received by element 58. However, as these are the only two options for making a connection, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Mott with a receptacle in the first distal connector configured to receive the second proximal connector and provide the connection between the first distal connector and second proximal connector, because there are only two options for making such a connection and it would be obvious to try configuring the first distal connector to have the receptacle or vice versa as these are both options that have a reasonable expectation of success for providing a coupling between connectors.


Regarding claim 45, Mott further discloses that the second data from the memory device comprises calibration data which is used to process the digital signals (paragraph [0044]-[0045]). 
Regarding claim 47, Mott does not discuss the cross-sections of the components, particularly the housing comprising a first portion with a cylindrical outer profile and a second portion with a taper that transitions from a first cross-sectional size of the uniform cylindrical outer profile to a second cross-sectional size such that the taper reduces a physical strain between the first flexible elongate body and the first distal connector; Mott does show the housing having a first portion with a consistent size and a second portion where one dimension is reduced and the device narrows (see figure 2), but it is not clear whether the housing is rectangular or cylindrical when viewed from a different angle. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have configured the housing in these shapes, since Applicant has not disclosed use of these particular shapes as providing a particular advantage, solving a stated problem, or serving a different purpose than the shapes of the housing of Mott. Moreover, it appears that any cross-sectional geometry would perform equally well to allow transfer of data between connected components without creating undue strain between the elongate body and connector. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the distal connector 
Regarding claim 48, Mott further discloses that the microprocessor is configured to initiate a read operation to read a first portion of the data from the memory device of the intravascular catheter or guidewire to determine whether or not the intravascular catheter or guidewire is coupled to the cable based on a successful read of the first portion of the data from the memory device (paragraphs [0127]-[0128]; step 314); in response to determining that the intravascular catheter or guidewire is coupled to the cable, read a second portion of the data from the memory device (paragraph [0128], step 322; paragraph [0094])and to further  process the digital signals based on the second portion of the data (paragraphs [0045], [0048], [0094]).
Regarding claims 50 and 51, Mott does not set forth specifics of the geometry of the first distal connector, such as it comprising a circumference less than 3 cm and a length less than 4 cm, or having a shape of a profile which is the same as a shape of a profile of the first flexible elongate body. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have configured the first distal connector in these shapes, since Applicant has not disclosed use of these configurations as providing a particular advantage, solving a stated problem, or serving a different purpose than that of configuration of Mott. Moreover, it appears that any geometric configuration would perform equally well to allow transfer of data. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the first distal connector comprising a circumference less than 3 cm and a length 
Regarding claim 53, Mott does not discuss locations of elements relative to the cross-sections of the components, particularly the housing’s second portion housing the ADC and microprocessor, and the first portion housing the receptacle. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have placed these components in these locations, since Applicant has not disclosed use of these particular relative locations as providing a particular advantage, solving a stated problem, or serving a different purpose than the locations of ADC, microprocessor, and receptacle of Mott. Moreover, it appears that any cross-sectional geometry would perform equally well to house components which require transfer of data between connected components. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the microprocessor and ADC in the second portion and the receptacle in the first portion, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Mott.
Regarding claims 55 and 58, Mott does not disclose specifics of how the elements are joined; however, the need to provide a reliable connection between components to ensure uninterrupted signal delivery is known in the art, and there are a limited or finite number of basic options for providing connection when debating between permanent and non-permanent solutions. One of ordinary skill in the art could have pursued the known potential solutions of a 
Regarding claim 56, Mott does not disclose details of how the ADC and microprocessor are located in the housing, particularly being coupled to a flexible substrate also located in the second portion. However, the need to provide a reliable mount for electronic components, and there are a limited or finite number of basic options (flexible or non-flexible substrates). One of ordinary skill in the art could have pursued the known potential solutions of a flexible substrate and a non-flexible substrate and evaluated which would be a reliable, preferred support for the components, such that it would be obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the ADC and microprocessor coupled to a flexible substrate or a non-flexible substrate, as these are both options that have a reasonable expectation of success for providing support for circuitry. The Examiner notes that, as the ADC and microprocessor are already located in the second portion, per claim 53, the substrate to which they are coupled must also be located in that portion to allow the coupling. 
Regarding claim 57, Mott further discloses that the first distal connector further comprises a digital-to-analog converter, wherein the microprocessor is coupled to the output of the ADC and to an input of the DAC (paragraph [0048]). Mott does not disclose the coupling .

Claims 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Brauker (US 2007/0208245).
Mott does not address preferred dimensions of the electronic component; Brauker teaches a medical device with an electronic component coupled to a medical measurement system, where the electronic component has a volume of less than about 10 cm3 (paragraph [0382]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the electronic component having a volume of less than 10 cm3, as taught by Brauker, in order to minimize the overall size of the system and thus increase convenience during use.
 
Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Renkis (US 2006/0095539).
Renkis teaches a system providing signal communication between various components (abstract) which includes a status indication mechanism configured to visually display on an exterior at least the following statuses: an unplugged status, an initializing status, and a ready-to-use status, by using a multi-colored light-emitting diode (LED) device, and wherein each status of the device corresponds to a different light color emitted by the LED device (paragraph [0082], which includes table 1 – Renkis teaches red for error, such as lost . 

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Courtney (US 2013/0023770).
Mott does not disclose the second cable comprising a rotary cable. Courtney teaches a system for inserting components of a medical measurement system into a patient (paragraph [0056]) which includes a rotary cable assembly (see entire device; particularly paragraphs [0011], [0039], [0040]), where the rotary cable assembly can include cables configured to transmit signals (paragraph [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with a rotary cable as the second cable, as taught by Courtney, in order to provide additional control during usage. 

Claim 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott, as modified above, and further in view of Renkis.
Renkis teaches a system providing signal communication between various components (abstract) which includes a status indication mechanism configured to visually display on an exterior at least the following statuses: an unplugged status, an initializing status, and a ready-. 

Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Keehr (US 2009/0075610).
Mott further discloses that the first distal connector is configured to receive the data and determine whether the intravascular catheter or guidewire is coupled to the second cable based on the data (paragraphs [0127]-[0128]; step 314), but does not disclose this being performed by an additional ADC separate from the ADC, the additional ADC having a different resolution than the ADC. Keehr teaches a system which includes two ADC of different resolution, where a first ADC is used to screen the incoming data and then the second ADC is used for more intensive signal processing operations if the signal processed via the first ADC indicates it should take place (paragraphs [0029], [0058]-[0060]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott, and split the duties of the ADC into two ADCs, as taught by Keehr, in order to conserve .

Claim 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Tulkki (US 2007/0106165).
Mott does not disclose the portion of the second proximal connector which is coupled to the first distal connector comprising a plug; Mott does not set forth specifics of the connector (element 58). Tulkki teaches a guidewire-based system which uses a plug at a proximal end of a component (element 313) to connect to a receptacle (element 314) in a distal connector’s housing (element 312) of an elongate body (element 315) (paragraphs [0045] and [0049]-[0050]; see also figures 4-6), the housing including circuitry for processing and adapting the signal (figure 3), the receptacle being “proximate” the other processing components (figure 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Mott with a plug as the part of the second proximal connector which is received by the first distal connector, as taught by Tulkki, because Mott does not specify how these components are joined and a plug and receptacle are known in the art to provide a reliable connection.

Response to Arguments
Applicant's arguments filed 8 September 2021 have been fully considered but they are not persuasive. 

The remainder of Applicant’s arguments directed to the modifying references merely assert that they do not remedy the supposed deficiencies of Mott; as these supposed deficiencies are not present, these arguments are entirely moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791